 

 

* Case 4:19-cv-13599-SDD-DRG ECF No.1 filed 12/06/19 PagelD.1 Page1of17

PETITION UNDER 28 U.S.C. § 2254
FOR WRIT OF HABEAS CORPUS BY A PERSON IN STATE CUSTODY
United States District Court District
Eastern District of Michigan

Name (under which you were convicted): Jermial Ali Redding
Docket or Case No.: 2013-003882-01-FC

Place of Confinement: Case:2:19-cv-13599

Judge: Parker, Linda V.

 

Chippewa Correctional Facility MJ: Grand. David R.

4269 West M-80 Filed: 12-06-2019 At 03:01 PM

Kincheloe, Michigan 49784 HC JERMIAL ALI REDDING V CONNIE HOR
TON (LG)

 

Prisoner No.: 659495

Jermial Ali Redding Vv. Connie Horton
Petitioner Respondent
(The name under which you were convicted} (Person having custody of petitioner)

The Attorney General of the State of Michigan: Dana Nessel

PETITION

(a) Name and location of court that entered the judgment of conviction you are
challenging: 38? Judicial Circuit Court, Wayne County
1441 St. Antione St.
Detroit, Michigan 48226
(b) Docket or case number (if you know): 2013-003882-01-FC

2. (a) Date of judgment of conviction (if you know): 10/17/2013
(b) Date of sentencing: 11/01/2013
3. Length of sentence: Count One (1)- Robbery — Armed- 15 Years to 30 Years,

 

Count Two (2)- Weapons - Firearms - Possession By Felon- 2 Years to 10 Years,
Count Three (3)- Weapons - Carrying Concealed- 2 Years to 10 Years,
Count Four (4)- Weapons Felony Firearm- 2 Years, (served consecutive to counts | through

3)

4. In this case, were you convicted on more than one count or of more than one crime?

X Yes L] No
 

 

Case 4:19-cv-13599-SDD-DRG ECF No.1 filed 12/06/19 PagelD.2 Page 2 of17

3. Identify all crimes of which you were convicted and sentenced in this case:

Robbery — Armed-
Weapons - Firearms - Possession By Felon

Weapons - Carrying Concealed
Weapons Felony Firearm

 

6. (a) What was your plea? (Check one)
X Not guilty
[1 Nolo contendere (no contest)
Of Guilty
CJ Insanity plea

(b) If you entered a guilty plea to one count or charge and a not guilty plea to another
count or charge, what did you plead guilty to and what did you plead not guilty to?

(c) If you went to trial, what kind of trial did you have? (Check one)

X Jury O Judge only

7. Did you testify at a pretrial hearing, trial, or post-trial hearing?
X Yes O No

8. Did you appea! from the judgment of conviction?
X Yes O No

9. If you did appeal, answer the following:

(a) Name of court: Michigan Court of Appeals

 

(b) Docket or case number (if you know): 319255

336896(After Remand)
(c) Result: Denied Relief (BOTH TIMES)

(d) Date of result (if you know):
March 17, 2015
April 10, 2018

(e) Citation to the case (if you know):

People v. Redding, 2015 Mich. App. LEXIS 531

2
Case 4:19-cv-13599-SDD-DRG ECF No.1 filed 12/06/19 PagelD.3 Page 3 of 17

People v. Redding, 2018 Mich. App. LEXIS 1298

(f) Grounds raised: Four Issues Presented (See Below)
ISSUE I:

MUST APPELLANTS CARRYING A CONCEALED WEAPON, FELON IN
POSSESSION AND FELONY FIREARM CONVICTIONS BE REVERSED WHERE THE
PROSECUTION FAILED TO PRESENT SUFFICIENT EVIDENCE TO PROVE THOSE
CHARGES BEYOND A REASONABLE DOUBT

ISSUE II:

WHETHER THE TRIAL COURT REVERSIBLY ERRED, IN VIOLATION OF
APPELLANT?’ § CONSTITUTIONAL RIGHTS TO DUE PROCESS, CONFRONTATION
AND FAIR TRIAL, BY DENYING A MISTRIAL WHERE THE PROSECUTION
REMOVED A COMPLAINING WITNESS FROM THEIR ENDORSED WETNESS LIST
WITHOUT LEAVE OF THE COURT BUT DISCUSSED THAT WITNESS’ ALLEGEDLY
INCRIMINATING TESTIMONY IN OPENING STATEMENTS

ISSUE III:

WAS APPELLANT DENIED A_ FAIR TRIAL, THE RIGHT TO CONFRONT
WITNESSES AND THE RIGHT TO PRESENT A DEFENSE WHEN DEFENDANT
JAMES READY, WHO PLED GUILTY TO UNARMED ROBBERY IN EXCHANGE FOR
AN AGREEMENT TO TESTIFY, WAS ALLOWED TO CLAIM A FIFTH AMENDMENT
PRIVILEGE FROM TESTIFYING DUE TO UNSPECIFIED REASONS WITHOUT A
DETERMINATION THAT PRIVILEGE WAS VALID AND RELATED TO THE ISSUES
IN THE CASE,

ISSUE IV:

IS RESENTENCING REQUIRED WHERE APPELLANT’S SENTENCE RANGE WAS
INCREASED BASED UPON FACTS THAT WERE NOT FOUND BY A JURY OR
PROVED BEYOND A REAONABLE DOUBT,

(g) Did you seek further review by a higher state court? X Yes LI] No
If yes, answer the following:

(1) Name of court: Michigan Supreme Court

(2) Docket or case number (if you know): 151540 AND 157873

(3) Result: Reversed, in part, the Judgment of the Court of Appeals and remand to
the Trial Court to determine whether it would have imposed a materially different
sentence, Otherwise, affirmed the conviction in all other respects.

5
i

 
 

Case 4:19-cv-13599-SDD-DRG ECF No.1 filed 12/06/19 PagelD.4 Page 4 of 17

(4) Date of result (if you know):
December 22, 2015
October 02, 2018
(5) Citation to the case (if you know):
498 Mich. 944
503 Mich. 875
(G) Grounds raised:
ISSUE I:

MUST APPELLANTS CARRYING A CONCEALED WEAPON, FELON _IN
POSSESSION AND FELONY FIREARM CONVICTIONS BE REVERSED WHERE THE
PROSECUTION FAILED TO PRESENT SUFFICIENT EVIDENCE TO PROVE THOSE
CHARGES BEYOND A REASONABLE DOUBT

ISSUE II:

WHETHER THE TRIAL COURT REVERSIBLY ERRED, IN VIOLATION OF
APPELLANT?’ S CONSTITUTIONAL RIGHTS TO DUE PROCESS, CONFRONTATION
AND FAIR TRIAL, BY DENYING A MISTRIAL WHERE THE PROSECUTION
REMOVED A COMPLAINING WITNESS FROM THEIR ENDORSED WITNESS LIST
WITHOUT LEAVE OF THE COURT BUT DISCUSSED THAT WITNESS’ ALLEGEDLY
INCRIMINATING TESTIMONY IN OPENING STATEMENTS

ISSUE IL:

WAS APPELLANT DENIED A FAIR TRIAL, THE RIGHT TO CONFRONT
WITNESSES AND THE RIGHT TO PRESENT A DEFENSE WHEN DEFENDANT
JAMES READY, WHO PLED GUILTY TO UNARMED ROBBERY IN EXCHANGE FOR
AN AGREEMENT TO TESTIFY, WAS ALLOWED TO CLAIM A FIFTH AMENDMENT
PRIVILEGE FROM TESTIFYING DUE TO UNSPECIFIED REASONS WITHOUT A
DETERMINATION THAT PRIVILEGE WAS VALID AND RELATED TO THE ISSUES
IN THE CASE.

ISSUE IV:

IS RESENTENCING REQUIRED WHERE APPELLANT’S SENTENCE RANGE WAS
INCREASED BASED UPON FACTS THAT WERE NOT FOUND BY A JURY OR
PROVED BEYOND A REAONABLE DOUBT.

(h) Did you file a petition for certiorari in the United States Supreme Court?
Case 4:19-cv-13599-SDD-DRG ECF No.1 filed 12/06/19 PagelD.5 Page 5of17

10.

O) Yes X No

If yes, answer the following: Not Applicable

(1) Docket or case number (if you know): Not Applicable
(2) Result: Not Applicable

(3) Date of result Gf you know): Not Applicable

(4) Citation to the case (if you know): Not Applicable

Other than the direct appeals listed above, have you previously filed any other petitions,

applications or motions for relief from judgment pursuant to Subchapter 6.500 of the Michigan
Court Rules concerning this judgment of conviction in any state court? OYes XNo

11,

If your answer to Question 10 was “Yes,” give the following information:
(a) (1) Name of court: Not Applicable

(2) Docket or case number (if you know): Not Applicable

(3) Date of result (if you know): Not Applicable

(4) Nature of the proceeding: Not Applicable

(5) Grounds raised: Not Applicable

(6) Did you receive a hearing where evidence was given on your petition, application,

or motion? LI Yes X No

(7) Result: Not Applicable
(8) Date of result (if you know): Not Applicable

(b} If you filed any second petition, application, or motion, give the same
information: Not Applicable

(1) Name of court: Not Applicable

(2) Docket or case number (if you know): Not Applicable
(3) Date of filing (if you know): Not Applicable

(4) Nature of the proceeding: Not Applicable

(5) Grounds raised: Not Applicable

(6) Did you recetve a hearing where evidence was given on your petition, application,
ormotion? Yes XNo

(7) Result: Not Applicable

 
 

Case 4:19-cv-13599-SDD-DRG ECF No.1 filed 12/06/19 PagelD.6 Page 6 of 17

(8) Date of result Gf you know): Not Applicable

{c) Hf you filed any third petition, application, or motion, give the same information:

(1) Name of court: Not Applicable

(2) Docket or case number (if you know): Not Applicable

(3) Date of filing (if you know): Not Applicable

(4) Nature of the proceeding: Not Applicable

(5) Grounds raised: Net Applicable

(6) Did you receive a hearing where evidence was given on your petition, application,
ormotion? [1 Yes X No

(7) Result: Not Applicable

(8) Date of result (if you know): Not Applicable

(d) Did you appeal to the highest state court having jurisdiction over the action taken
on your petition, application, or motion?

(1) First petition: xX Yes O No

(2) Second petition: O Yes O No

(3) Third petition: O Yes O No

(e) If you did not appeal to the highest state court having jurisdiction, explain why
you did not: Not Applicable

12, For this petition, state every ground on which you claim that you are being held in

violation of the Constitution, laws, or treaties of the United States. Attach additional pages if you
have more than four grounds. State the facts supporting each ground.

CAUTION: To proceed in the federal court, you must ordinarily first exhaust (use up) your
available state-court remedies on each ground on which you request action by the federal court.
Also, if you fail to set forth all the grounds in this petition, you may be barred from presenting
additional grounds at a later date.
 

Case 4:19-cv-13599-SDD-DRG ECF No.1 filed 12/06/19 PagelD.7 Page 7 of 17

GROUND ONE:

MUST APPELLANTS CARRYING A CONCEALED WEAPON, FELON IN
POSSESSION AND FELONY FIREARM CONVICTIONS BE REVERSED WHERE
THE PROSECUTION FAILED TO PRESENT SUFFICIENT EVIDENCE TO PROVE
THOSE CHARGES BEYOND A REASONABLE DOUBT

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your
claim.): The decision in this case has;

(1) resulted in a decision that was contrary to, or involved an unreasonable application of,
clearly established Federal law, as determined by the Supreme Court of the United
States; or

(2) resulted in a decision that was based on an unreasonable determination of the facts in
light of the evidence presented in the State court proceeding.

(b) If you did not exhaust you state remedies on Ground One, explain why:

(c) Direct Appeal of Ground One:
(1) If you appealed from the judgment of conviction, did you raise this issue?
X Yes O No
(2) If you did not ratse this issue in your direct appeal, explain why:

(d) Post-Conviction Proceedings: Not Applicable

(1) Did you raise this issue in a motion for relief from judgment pursuant to
Subchapter 6.500 of the

Michigan Court Rules? Not Applicable

(2) If your answer to Question (d)(1) is “Yes,” state:

Type of motion or petition: Not Applicable

Name and location of the court where the motion or petition was filed: Not Applicable
Docket or case number (if you know): Not Applicable

Date of the court’s decision: Not Applicable

Result (attach a copy of the court’s opinion or order, if available):

(3) Did vou receive a hearing on your motion or petition? Not Applicable

(4) Did you appeal from the denial of your motion or petition? Not Applicable

(5) If your answer to Question (d)(4) is “Yes,” did you raise this issue in the appeal?

 
Case 4:19-cv-13599-SDD-DRG ECF No.1 filed 12/06/19 PagelD.8 Page 8 of 17

Not Applicable
(6) If your answer to Question (d)(4) is “Yes,” state: Not Applicable

Name and location of the court where the appeal was filed: Not Applicable
Docket or case number (if you know): Not Applicable

Date of the court’s decision: Not Applicable

Result (attach a copy of the court’s opinion or order, if available): Not Applicable

(7) lf your answer to Question (d)(4) or Question (d)(5) is “No,” explain why you did not
raise thts issue: Not Applicable

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative
remedies, etc.) that you have used to exhaust your state remedies on Ground One:

Not Applicable

GROUND TWO:

WHETHER THE TRIAL COURT REVERSIBLY ERRED, IN VIOLATION OF
APPELLANT?’ S CONSTITUTIONAL RIGHTS TO DUE PROCESS,
CONFRONTATION AND FAIR TRIAL, BY DENYING A MISTRIAL WHERE THE
PROSECUTION REMOVED A COMPLAINING WITNESS FROM THEIR ENDORSED
WITNESS LIST WITHOUT LEAVE OF THE COURT BUT DISCUSSED THAT
WITNESS’ ALLEGEDLY INCREMINATING TESTIMONY IN OPENING
STATEMENTS

(a) Supporting facts (Do not argue or cite law, Just state the specific facts that support your
claim.): The decision in this case has;

(1) resulted in a decision that was contrary to, or involved an unreasonable application of,
clearly established Federal law, as determined by the Supreme Court of the United
States; or

(2) resulted in a decision that was based on an unreasonable determination of the facts in
light of the evidence presented in the State court proceeding.

(b) If you did not exhaust you state remedics on Ground Two, explain why: Not Applicable
(c) Direct Appeal of Ground Two: Not Applicable
(1) If vou appealed from the judgment of conviction, did you raise this issue?
Not Applicable
(2) If you did not raise this issue in your direct appeal, explain why: Not Applicable
8
Case 4:19-cv-13599-SDD-DRG ECF No.1 filed 12/06/19 PagelD.9 Page 9of17

(d) Post-Conviction Proceedings: Not Applicable

(1) Did you raise this issue in a motion for relief from judgment pursuant to
Subchapter 6.500 of the Michigan Court Rules? Not Applicable

(2) If your answer to Question (d)(L) is “Yes,” state: Not Applicable

Type of motion or petition: Not Applicable

Name and location of the court where the motion or petition was filed: Not Applicable
Docket or case number (if you know): Not Applicable

Date of the court’s decision: Not Applicable

Result (attach a copy of the court’s opinion or order, if available): Not Applicable
(3) Did you receive a hearing on your motion or petition? Not Applicable

Not Applicable

(4) Did you appeal from the denial of your motion or petition?

Not Applicable

(5) If your answer to Question (d)(4) is “Yes,” did you raise this issue in the appeal?
Not Applicable

(6) If your answer to Question (d)(4) is “Yes,” state: Not Applicable

Name and location of the court where the appeal was filed: Not Applicable

Docket or case number (if you know): Not Applicable

Date of the court’s decision: Not Applicable

Result (attach a copy of the court’s opinion or order. if available): Not Applicable

(7) If your answer to Question (d)(4) or Question (d)(5) is “No. explain why you did not
raise this issue: Not Applicable

(e) Other Remedies: Describe any other procedures (such as habeas corpus,
administrative remedies, etc.) that you have used to exhaust your state remedies on Ground Two:

Not Applicable

GROUND THREE:

WAS APPELLANT DENIED A FAIR TRIAL, THE RIGHT TO CONFRONT
WITNESSES AND THE RIGHT TO PRESENT A DEFENSE WHEN DEFENDANT

JAMES READY, WHO PLED GUILTY TO UNARMED ROBBERY IN EXCHANGE
9
* Case 4:19-cv-13599-SDD-DRG ECF No.1 filed 12/06/19 PagelD.10 Page 10 of 17

FOR AN AGREEMENT TO TESTIFY, WAS ALLOWED TO CLAIM A FIFTH
AMENDMENT PRIVILEGE FROM TESTIFYING DUE TO UNSPECIFIED REASONS
WITHOUT A DETERMINATION THAT PRIVILEGE WAS VALID AND RELATED
FO THE ISSUES IN THE CASE.

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support
your claim.): The decision in this case has;

(1) resulted in a decision that was contrary to, or involved an unreasonable application of,
clearly established Federal law, as determined by the Supreme Court of the United
States; or

(2) resulted in a decision that was based on an unreasonable determination of the facts in
light of the evidence presented in the State court proceeding.

(b) If you did not exhaust your state remedies on Ground Three, explain why: Not Applicable

(c) Direct Appeal of Ground Three: Not Applicable
(1) If you appealed from the judgment of conviction, did you raise this issue?
Not Applicable
(2) If you did not raise this issue in your direct appeal, explain why: Not Applicable
(d} Post-Conviction Proceedings: Not Applicable

(1) Did you raise this issue in a motion for relief from judgment pursuant to
Subchapter 6.500 of the Michigan Court Rules? Not Applicable

(2) If your answer to Question (d)(1) is “Yes,” state: Not Applicable

Type of motion or petition: Not Applicable

Name and location of the court where the motion or petition was filed: Not Applicable
Docket or case number (if you know): Not Applicable

Date of the court’s decision: Not Applicable

Result (attach a copy of the court’s opinion or order, if available): Not Applicable
(3) Did you receive a hearing on your motion or petition?

Not Applicable

(4) Did you appeal from the denial of your motion or petition?

Not Applicable

(5) If your answer to Question (d)(4) is “Yes,” did you raise this issue in the appeal?
10
- Case 4:19-cv-13599-SDD-DRG ECF No.1 filed 12/06/19 PagelD.11 Page 11 of 17

Not Applicable
(6) If your answer to Question (d)(4) is “Yes.” state: Not Applicable

Name and location of the court where the appeal was filed: Net Applicable
Docket or case number (if you know): Not Applicable

Date of the court’s decision: Not Applicable

Result (attach a copy of the court’s opinion or order, if available): Not Applicable

(7) If your answer to Question (d)(4) or Question (d)(5) is “No,” explain why you did not
raise this issue: Not Applicable

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative
remedies, etc.) that you have used to exhaust your state remedies on Ground Three:

Not Applicable

GROUND FOUR:

1S RESENTENCING REQUIRED WHERE APPELLANT’S SENTENCE RANGE WAS
INCREASED BASED UPON FACTS THAT WERE NOT FOUND BY A JURY OR
PROVED BEYOND A REAONABLE DOUBT.

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your
claim.): The decision in this case has;

(1) resulted in a decision that was contrary to, or involved an unreasonable application of,
clearly established Federal law, as determined by the Supreme Court of the United
States; or

(2) resulted in a decision that was based on an unreasonable determination of the facts in
light of the evidence presented in the State court proceeding,

(b) If you did not exhaust you state remedies on Ground Four, explain why: Net Applicable
(c} Direct Appeal of Ground Four: Not Applicable
(1) If you appealed from the judgment of conviction, did you raise this issue?
Not Applicable
(2) If you did not raise this issue in your direct appeal, explain why: Not Applicable
(cd) Post-Conviction Proceedings: Not Applicable

(1) Did you raise this tssue in a motion for relief from judgment pursuant to
Subchapter 6.500 of the Michigan Court Rules? Not Applicable

1]

 

 
Case 4:19-cv-13599-SDD-DRG ECF No.1 filed 12/06/19 PagelD.12 Page 12 of 17

(2) If your answer to Question (d)(1) is “Yes.” state: Not Applicable

Type of motion or petition: Not Applicable

Name and location of the court where the motion or petition was filed: Not Applicable
Docket or case number (if you know): Net Applicable

Date of the court’s decision: Not Applicable

Result (attach a copy of the court’s opinion or order, 1f available): Not Applicable

(3) Did you receive a hearing on your motion or petition? Not Applicable

(4) Did you appeal from the denial of your motion or petition? Not Applicable

(5) If your answer to Question (d)(4) is “Yes,” did you raise this issue in the appeal?
Not Applicable

(6) If your answer to Question (d)(4) is “Yes,” state: Not Applicable

Name and location of the court where the appeal was filed: Not Applicable

Docket or case number (if you know): Not Applicable

Date of the court’s decision: Not Applicable

Result (attach a copy of the court’s opinion or order, if available): Not Applicable

(7) If your answer to Question (d)(4) or Question (d)(5) is “No,” explain why you did not
raise this tssue: Not Applicable

(e) Other Remedies: Describe any other procedures (such as habeas corpus,
administrative remedies, etc.) that you have used to exhaust your state remedies on Ground Four:

Not Applicable

13. Please answer these additional questions about the petition you are filing:

(a) Have all grounds for relief that you have raised in this petition been presented to
the highest state court having jurisdiction? X Yes LANo

If your answer is “No,” state which grounds have not been so presented and give your
reason(s) for not presenting them: Not Applicable

(b) Is there any ground in this petition that has not been presented in some state or
federal court? [f so, which ground or grounds have not been presented, and state your reasons for
not presenting them: Not Applicable

12
Case 4:19-cv-13599-SDD-DRG ECF No.1 filed 12/06/19 PagelD.13 Page 13 of 17

14. Have you previously filed any type of petition, application, or motion in a federal court
regarding the conviction that you challenge in this petition? Ct Yes X No

if “Yes,” state the name and location of the court, the docket or case number, the type of
proceeding, the issues raised, the date of the court’s decision, and the result for each petition,
application, or motion filed. Attach a copy of any court opinion or order, if available.

(15). Do you have any petition or appeal now pending (filed and not decided yet) in any court,
either state federal, for the judgment you are challenging? LI] Yes X No

If “Yes,” state the name and location of the court, the docket or case number, the type of
proceeding, and the issues raised.

16. Give the name and address, if you know, of each attorney who represented you in the
following stages of the judgment you are challenging:

(a) At preliminary hearing:

(b) At arraignment and plea:

(c) At trial:

(d} At sentencing:

(e) On appeal:

(f) In any post-conviction proceeding:

(gz) On appeal from any ruling against you in a post-conviction proceeding:

17. Do you have any future sentence to serve after you complete the sentence for the
judgment that you are challenging? LI Yes XNo
(a) Ifso, give name and location of court that imposed the other sentence you will

serve in the future: Not Applicable

(b) Give the date the other sentence was imposed: Not Applicable
(c) Give the length of the other sentences: Not Applicable

(d) Have you filed, or do you plan to file, any petition that challenges the judgment or
sentence to be served in the future? L} Yes X No

RELIEF REQUESTED

Therefore, petitioner asks that the Court grant the following relief (State reasons) or any other
relief to which petitioner may be entitled.
* Case 4:19-cv-13599-SDD-DRG ECF No.1 filed 12/06/19 PagelD.14 Page 14 of 17

 

Signature of attorney (if any)
Address
Telephone number

I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and
correct and that this Petition for Wnt of Habeas Corpus was placed in the prison mailing system

on /O / 8B / £4 (Month, date, year). Executed (signed) on /@ / 2Z/ £4 _/(date).

#4574495
ignature of Petitioner - [Inmate’s Name]
Termial Ali Baking-#@5744

If the person signing 1s not petitioner, state relationship to petitioner and explain why petitioner
is not signing this petition.

 
. Case 4:19-cv-13599-SDD-DRG ECF No.1 filed 12/06/19 PagelD.15 Page 15 of 17

UNITED STATES COURT DISTRICT COURT
FOR THE EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

Jermial Ali Redding,

Petitioner, Case No. (73 22 +

 

VS. Hon.

 

Connie Horton, Warden

Respondent.

PROOF OF SERVICE

The undersigned affirms that on October 28 90 14. he mailed, via first class mail, one copy
of the following document checked below:

Petition for writ of habeas corpus 28 U.S.C. § 2254
Brief in support of same

Proof of service

Attachments and/or Exhibits

$5.00 filing fee

Application to proceed without prepayment of fees
Briefs and/or decisions from the lower courts
Additional grounds

Other:

Hoo*xpo*o*

TO: Dana Nessel, Michigan Department of Attorney General (Attorney for Respondent)
Habeas Corpus Division P.O. Box 30212
Lansing, Michigan 48909

I declare that the above statements are true to the best of my knowledge, information and belief.

Nell dhe

Noe "sName] dermial Al: Redding #659995

P oner in Pro se
6 of 17

Pa

poermmial A _Redkdin #959 UGS

SCH Ped CoeaeLTrane! Fac 2 ||| =.
2 4264 West W-Z0 OS BIN "S475

 incheloe , AA amg 4

DEC 06 zag
Oe ee ue . CLEA,
Pacyonss + US DISTR ES
= at

9) V\ hed LTat ES DistRict Covet
EAesje2n DSeTUcT 6F MICHeAN
heppe Levin 0.5. CoverHoos<

DAL W- LATAYETTE BLVD . She
peTeeT, Mi 4322G. %

29-SDD-DRG ECF No.1 filed 12/06/19 PagelD

 

HelaQ Dg! (tboady goles geply GAT A edb ste

ee ee ene iam -

 
Case 4:19-cv-13599-SDD-DRG ECF No. 1

filed 12/06/19 PagelD.17 Page 17 of 17

CIVIL COVER SHEET FOR PRISONER CASES

 

 

 

Case No. _19-13599 Judge: _Linda V. Parker

Magistrate Judge: _David R. Grand

 

Name of 1* Listed Plaintiff/Petitioner:

Jermiat Ali Redding

Name of 1° Listed Defendant/Respondent:

Connie Herten

 

Inmate Number: 659495

 

Plaintiff/Petitioner’s Attorney and Address Information:

 

Correctional Facility:
Chippewa Correctional Facility

4269 W. M-80
Kincheloe, MI 49784
CHIPPEWA COUNTY

 

Additional Information:

 

 

 

 

 

BASIS OF JURISDICTION
I~ 2 U.S. Government Defendant
i 3 Federal Question

NATURE OF SUIT
530 Habeas Corpus
l 540 Mandamus
I~ 550 Civil Rights
C 555 Prison Conditions

ORIGIN
EK 1 Original Proceeding
C 5 Transferred from Another District Court
Cl Other:

FEE STATUS
EK [FP In Forma Pauperis
LC PD Paid

 

PURSUANT TO LOCAL RULE 83.11

1. Is this a case that has been previously dismissed?

 

 

T Yes ix No
> If yes, give the following information:
Court:
Case No:
Judge:

 

Other than stated above, are there any pending or previously discontinued or dismissed companion cases in this or any

other court, including state court? (Companion cases are matters in which it appears substantially similar evidence will
be offered or the same or related parties are present and the cases arise out of the same transaction or occurrence.)

 

 

[ Yes k No
> If yes, give the following information:
Court:
Case No:
Judge:

 

MIED (Rev. 07/06) Civil Cover Sheet for Prisoner Cases

 
